                   Case 3:18-cr-00339-WHO Document 18 Filed 10/15/18 Page 1 of 2



               1 JEFFREY L. BORNSTEIN – 099358
                 JENNY S. YELIN – 273601
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               3 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:       jbornstein@rbgg.com
               5              jyelin@rbgg.com
               6
               7
               8                         UNITED STATES DISTRICT COURT
               9      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              10
              11 UNITED STATES OF AMERICA,                Case No. 18-cr-00339-WHO
              12            Plaintiff,                    NOTICE OF CHANGE OFADDRESS
              13      v.                                  Judge: Hon. William H. Orrick
              14 MARC OLIVIER SENGHOR,
              15            Defendant.
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                               Case No. 18-cr-00339-WHO
[3310724.1]                                  NOTICE OF CHANGE OFADDRESS
                     Case 3:18-cr-00339-WHO Document 18 Filed 10/15/18 Page 2 of 2



               1        Pursuant to Local Rule 3-11, Rosen Bien Galvan & Grunfeld LLP, counsel for
               2 Defendant Marco Senghor in the above-entitled action, hereby notifies the Court that the
               3 address of Rosen Bien Galvan & Grunfeld LLP has changed as of October 15, 2018. The
               4 new address is as follows:
               5                               Rosen Bien Galvan & Grunfeld LLP
                                              101 Mission Street, Sixth Floor
               6                              San Francisco, CA 94105-1738
               7
               8 DATED: October 15, 2018               Respectfully submitted,

               9                                       ROSEN BIEN GALVAN & GRUNFELD LLP
              10
              11                                       By:         /s/ Jenny S. Yelin
                                                             Jenny S. Yelin
              12
              13                                       Attorneys for Marco Senghor

              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              1                         Case No. 18-cr-00339-WHO
[3310724.1]                                     NOTICE OF CHANGE OFADDRESS
